PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_06_FR.txt. I40

OPINION INDIVIDUELLE DE M. ERICH

Tout en acceptant le dispositif de l'arrêt de la Cour, je n'ai
pas pu, à mon regret, me rallier sur tous les points à l’argu-
mentation de cet arrêt. Je considère donc devoir exposer briève-
ment mon opinion dissidente.

Les deux titres d'engagement invoqués : les déclarations des
Parties, portant acceptation comme obligatoire de la juridic-
tion de la Cour, et le Traité de 1931, pendant le temps où ce
dernier demeurait en vigueur, indiquaient dans leur ensemble
l'étendue de l'obligation réciproque des deux Parties de sou-
mettre leurs différends à la Cour permanente de Justice inter-
nationale. I] est incontestable que cette obligation réciproque,
fondée sur les déclarations, se trouvait 4 un certain degré élar-
gie par la conclusion du traité.

En faisant présentement abstraction de l'argument ratione
maleriæ invoqué par le Gouvernement bulgare dans une forme
très générale et même quelque peu diffuse, argument que J’arrét,
à juste titre, n’a pas retenu en tant qu’exception préliminaire,
je constate que le Gouvernement bulgare, en contestant le
bien-fondé des arguments invoqués par le Gouvernement belge
en faveur de la compétence de la Cour, demande à celle-ci de
« se déclarer incompétente à connaître de la requête introduite »,
et, d'autre part, déclare « que la requête soumise par la
Belgique à la Cour permanente de Justice internationale n’est
pas recevable ». |

La question de savoir si le Mémoire bulgare, en parlant soit
« des questions de compétence et de recevabilité », soit de « la
question de compétence et de recevabilité », a entendu soulever
une seule exception impliquant deux « objections » ou plutôt
deux exceptions différentes, ne saurait avoir aucune importance
décisive.

La Bulgarie a contesté les bases conventionnelles de la com-
pétence de la Cour en prétendant, d’une manière générale,
l’absence de toute élément international dans le présent diffé-
rend, et, en second lieu, en faisant valoir, en ce qui concerne
les déclarations, l’objection vatione temporis. L’objection basée
sur l'article 3 du Traité de 1931 et contestant la recevabilité
de la requête revêt un caractère différent. La partie qui conteste
. la recevabilité de la requête ne prétend pas, de ce chef, que
l’objet du différend ne tombe pas sous la compétence de l'instance
dont il s’agit; elle fait valoir une certaine circonstance qui, à
son avis, fait obstacle à la procédure. Il en est ainsi lorsque
la partie invoque le non-épuisement des moyens de recours

80
I4I A/B 77 (COMPAGNIE D’ELECTRICITE). — OP. ERICH

internes ou l’omission des négociations diplomatiques,. dans les
deux cas une lacune qui ne porte pas atteinte à la compé-
tence de la Cour telle qu’elle est reconnue par les parties. en
question.

Une exception d’incompétence et une exception d’irrecevabi-
lité ne s’excluent donc pas l’une l’autre. Elles peuvent coexis-
ter et doivent étre examinées séparément, cela aussi dans le cas
ou la méme partie a attaqué et la compétence et la recevabi-
lité. Que la partie qui les souléve les ait en apparence confondues,
cela est sans importance, pourvu que la distinction ressorte
en réalité de ses prétentions.

L’exception d’incompétence présente évidemment un caractère
préalable par rapport à l'exception de recevabilité. Au cas où la
Cour se déclare incompétente, l'exception de recevabilité ne joue
plus, elle aura perdu sa raison d’être; si, par contre, la Cour
admet sa compétence, elle n’a pas, par là même, affirmé la receva-
bilité de la requête.

Lorsqu'on se trouve en présence et d’une contestation de la
compétence et d’une contestation de la recevabilité, il paraît
donc tout indiqué qu'on commence par examiner la compé-
tence proprement dite. Si la compétence n’est pas reconnue,
toute l'affaire tombe et l'exception relative à la recevabilité est,
par conséquent, sans portée. Dans le cas contraire, la valeur
de Vobjection concernant la recevabilité reste intacte et se
présente pour être examinée séparément. I] en est évidemment
de même au cas où il a été constaté qu’une objection touchant
la compétence de la Cour est étroitement liée au fond du
différend ; la compétence se trouve également sauvée, au moins
provisoirement. |

L’exception relative à l'épuisement des voies de recours
internes est indivisible. La Partie qui la fait valoir n'entend
nullement dire que sous l'aspect du traité ces voies ne sont
pas épuisées, mais que sous un autre aspect, celui des décla-
rations, l'exception de l'épuisement ne joue pas. Les moyens de
recours sont épuisés ou ils ne le sont pas. Une fois qu’on a
constaté le bien-fondé de exception basée sur le prétendu non-
épuisement, on ne saurait annuler les effets de cette constata-
tion par l’admission d’autre part que la compétence de la Cour
se trouve établie. Le titre acquis en faveur de la compétence
ne suffit pas, par lui-même, pour écarter l’objection contre la
recevabilité de la requête.

* * *

L’argument ratione materia, c'est-à-dire l'exception générale
et quelque peu diffuse par laquelle le Gouvernement bulgare
tend à exclure la compétence de la Cour, a été à juste titre
rejetée en tant qu’exception préliminaire et réservée pour
8x
142 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ERICH

l'examen du fond. L’exception vatione temporis, laquelle, elle
aussi, attaque la compétence de la Cour, est logiquement subor-
donnée à l'exception vatione materiæ dans ce sens que, si celle-ci
se trouvait ultérieurement approuvée par la Cour, l'argument
ratione temporis deviendrait sans objet et inopérant. En suppo-
sant qu'on vienne à constater que l'affaire ne constitue pas un
différend au sens international, la question relative à l’anté-
riorité ou à la postériorité ne se poserait plus.

La Cour ayant toutefois procédé, dès maintenant, à l’examen
de l'argument rvatione temporis, je me permettrai de présenter
quelques observations à ce sujet.

La réserve ratione temporis, adoptée dans beaucoup d’engage-
ments internationaux, se présente sous des formules différentes.
Lorsqu'on exclut « les contestations ayant leur origine dans des.
faits antérieurs à la présente Convention », cette locution paraît
peut-être plus restrictive que celle employée dans la déclara-
tion belge : «différends qui s’éléveraient après la ratification de
la présente déclaration au sujet de faits ou de situations posté-
rieurs à cette ratification »; au fond, il n’y a guère de diffé-
rence entre les intentions des États contractants. Tout différend
provoqué par des faits ou mesures présentant un caractère
juridique, antérieurs à une certaine date décisive et critique,
doivent échapper à l'application de la règle. On peut critiquer
pareilles formules, comme imprécises et susceptibles de provoquer
de l'incertitude, mais il faut leur accorder la portée que les
Etats contractants ont eu en vue.

Dans la première phase du différend actuel, les deux Parties
ont considéré, semble-t-il, comme l'origine de leur litige la for-
mule contenue dans la sentence du Tribunal arbitral mixte de
1925. Dans le récit des événements précédents que donne le
Gouvernement belge dans sa requête (p. 4), celui-ci parle de la
formule de tarif arrêtée par le Tribunal arbitral. L'application
de cette formule ne donna lieu, jusqu’en 1934, à aucune diffi-
culté, mais, au cours du dernier trimestre de 1934, un désaccord
se manifesta pour la première fois. La transaction intervenue
pour l’année 1935 ne fut pas prorogée, « et le conflit surgit
à nouveau au sujet du calcul du tarif du premier trimestre
de 1936 ». Dans son Mémoire additionnel (p. 8), le Gouverne-
ment belge indique dans les termes suivants ce qu’il considère
comme le criterium pour que la réserve contenue dans la
déclaration belge s’applique: « .... il ne suffit pas que le litige.
né postérieurement a cette déclaration présente un rapport
quelconque avec une situation de droit ou de fait antérieure a.
cette déclaration, il faut que le différend surgisse au sujet même
de cette situation ». La même expression « au sujet de » se trouve
donc aussi bien dans cette règle revêtue d’une forme générale.
et abstraite que dans la phrase citée de la requête, où il s’agit
de la formule de tarif arrêtée par le Tribunal arbitral. Dans le.

82
143 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ERICH

Mémoire du Gouvernement belge (p. 14), la formule établie par
ce tribunal est caractérisée comme « la formule litigieuse ». De
ces expressions, ainsi que de plusieurs autres, il paraît ressortir
que le Gouvernement belge, dans la première phase du litige, a
considéré certains actes incriminés des autorités bulgares comme
l’objet du différend, mais la formule comme l’origine de celui-ci,
en d’autres termes comme la situation au sujet de laquelle le
différend a surgi.

Au cas où le Tribunal arbitral mixte aurait accédé à la
demande de la compagnie, lorsque celle-ci lui demanda une
interprétation de la sentence arbitrale du 27 mai 1925, il aurait
été évident que le différend soumis à ce tribunal était directe-
ment un différend au sujet de la sentence arbitrale. Or, il n’en
a guère été autrement lorsque les tribunaux bulgares ont eu
à se prononcer sur l'affaire. Le point saillant, autour duquel
se sont déroulés les débats, était exactement « la sentence liti-
gieuse » de 1925. Les décisions des tribunaux n’ayant pas donné
satisfaction à la compagnie, l'État protecteur, la Belgique, s’est
adressé à la Cour. Certes, ce n’est pas « la formule litigieuse »
telle quelle qui a été soumise à l'examen de la Cour. S'il en
était ainsi, cette formule serait à considérer comme l’objet même
du litige. Les griefs belges portent sur certains actes des auto-
rités bulgares ; ce sont ces actes qui constituent l’objet du dif-
férend. Ceux-ci ont occasionné le différend. Mais au fond ils
supposent évidemment l’existence de situations ou de faits anté-
rieurs (cf. l’arrét de la Cour dans l'affaire des phosphates du
Maroc, p. 24). Le différend dérive de faits antérieurs au 10 mars
1926. La sentence litigieuse constitue une situation antérieure
a la date critique. Cette situation antérieure a donné naissance
aux divergences qui se sont élevées postérieurement a cette date.

Conçue dans une acception très restreinte, la réserve ratione
temporis, sur laquelle bien des Etats ont insisté dans leurs
déclarations, pourrait étre presque vidée de son contenu. Un
prétendu dommage subi antérieurement à l'entrée en vigueur
de l'engagement pourrait être relevé par une réclamation pré-
sentée, postérieurement à la date critique, devant une autorité
nationale, judiciaire ou administrative. Le rejet définitif de la
demande pourrait ensuite être allégué comme un acte illicite
et comme l’élément générateur du litige. Par là, la personne
intéressée aurait la possibilité de faire revivre un différend
auquel, d’après la réserve, la convention ne devrait pas être
applicable.

Pour les raisons ci-dessus indiquées, je suis disposé à consi-
dérer le présent différend comme s'étant élevé au sujet d’une
situation antérieure à la ratification de la déclaration. Or, la
réserve ratione temporis ne joue que dans le cadre de cette
déclaration ; par contre, elle n’a pas été adoptée par le Traité
de 1931, qui était encore en vigueur à la date où la Cour fut

83
144 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ERICH

saisie de l'affaire. La Cour s'étant prononcée sur l'exception
vatione temporis avant toute décision sur l'exception préalable
ratione materiæ, je suis conduit à relever, dès maintenant, que
la distinction relative à l’antériorité ou à la postériorité du diffé-
rend par rapport à une certaine date, ne s’applique pas en
tant qu'il s’agit du Traité de 1931.

La Cour a reconnu l'exception bulgare basée sur le non-
épuisement des voies de recours comme bien fondée. La requête
devrait donc être considérée comme irrecevable. Or, d’après la
manière de voir qui a prévalu, la valeur de cette constatation
se trouve invalidée par le fait que la compétence de la Cour
est admise sur la base des déclarations d’acceptation de la dis-
position facultative. Même si la conclusion contraire avait pré-
valu, l'admission du différend comme s'étant élevé au sujet
d’une situation postérieure à la ratification aurait eu pour
conséquence que la Belgique aurait toujours la faculté de saisir
la Cour d’une nouvelle requête sur la base des déclarations
réciproques.

Dans ces conditions, je crois pouvoir me prononcer briève-
ment sur la question de l’épuisement. Je me borne à constater
que les conditions requises en vertu de l’article 3 du Traité
de 1931 n'étaient pas remplies au moment où la Cour fut
saisie par le Gouvernement belge. Or, le principe concernant
l'épuisement des voies de recours internes, même s’il se trouve
établi par une disposition conventionnelle, n'est pas incompa-
tible avec certaines dérogations, bien que celles-ci, a la difié-
rence de la règle elle-même, ne soient pas établies par un
texte écrit. En appréciant les mérites d’une prétendue déroga-
tion à la règle, il convient de tenir compte de ce qui paraît
raisonnable dans l’espèce. Le Traité de 1931, stipulant l’obliga-
tion d'observer, dans la mesure la plus large, les procédures.
pacifiques pour le règlement des différends internationaux, a
été dénoncé par l’une des Parties au moment où l'application
du traité était prévue, et cela en vue d’exclure tout examen
du différend dans une instance internationale. La Belgique,
qui, probablement, n’était pas sûre de pouvoir saisir la Cour
sur la base de la déclaration, puisque celle-ci est soumise à la
réserve ratione temporis, se trouvait vraiment dans le cas de
« péril en la demeure »; sa manière d’agir s'explique par la
situation extraordinaire créée par la dénonciation du traité. En
outre, depuis que l’arrêt de la Cour de cassation de Bulgarie
a été rendu, les voies de recours internes se trouvent maté-
riellement épuisées.

84
145 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ERICH

Tout en considérant que cette exception d’irrecevabilité aurait
dû être traitée et considérée d’une manière distincte et indé-
pendante de la question relative à l'étendue de la juridiction
obligatoire de la Cour, je considère une dérogation à la règle
de. l'épuisement comme justifiée dans le présent cas. Pour cette
raison et nonobstant les divergences d'opinion sur certains
points, j’ai pu me rallier au dispositif de l’arrêt.

(Signé) R. ERICH.

85
